DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       ALL INSURANCE RESTORATION SERVICES, INC., a/a/o
                     MELISSA MALCOLM,
                         Appellant,

                                     v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                                No. 4D21-77

                           [November 24, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case Nos. CACE 20-18406
and COCE 18-26367.

    Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa,
for appellant.

    Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee,
for appellee.

PER CURIAM.

   Affirmed. See Damages Servs., Inc. v. Citizens Prop. Ins. Corp.,
46 Fla. L. Weekly D2245, D2246 (Fla. 4th DCA Oct. 13, 2021) (insurer
entitled to summary judgment on the issue of reasonable emergency
measures expenses “[b]ecause [the restoration company] did not make a
request to exceed the policy limit prior to exceeding the limit for the work
performed” (emphasis added)); Certified Priority Restoration v. Universal
Ins. Co. of N. Am., No. 4D21-374, 2021 WL 3641850, at *3 (Fla. 4th DCA
Aug. 18, 2021) (insurer entitled to summary judgment where restoration
company “failed to request the insurer allow it to exceed the $3,000 limit
before submitting the invoice for the completed work” (emphasis added)).

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.